DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “a fragmentation step”, “a laser irradiation step”, and “a coating turn-over step” in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1 through 3 and 6 are objected to because of the following informalities.
The following are suggestions to simply correct minor informalities with the claim language.  In Claim 1, the proposed changes are to recite positive steps as part of the manufacturing process.  The proposed changes to Claims 2, 3 and 6 are to ensure that latter terms or phrases are recited consistently with earlier terms or phrases.  It is noted that these suggested changes do not impact the scope of the claims.
Claim 1:  A method of removing an insulating coating layer which is in close contact with a coil wiring, comprising:
a fragmentation step [of removing a line-shaped region of the insulating coating layer, [the line-shaped region separates a removal-planned portion and a remain-planned portion of the insulating coating layer[
a laser irradiation step [of irradiating laser light, which transmits through the insulating coating layer but which is absorbed by the coil wiring, [
a coating turn-over step [of blowing air [
In Claim 2, --the—should be inserted before “laser light” (line 4).
In Claim 3, --the—should be inserted before “laser light” (line 4).
In Claim 6, --the—should be inserted before “laser light” (line 4); “short-wavelength laser” (line 4) should be replaced with -- short-wavelength laser,--; and “line-shaped region” (line 6) should be replaced with –line-shaped region,--.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art is directed to U.S. Publication 2005/0106903 to Tamagawa et al (hereinafter “Tamagawa”).
Tamagawa discloses a method of removing an insulating coating (e.g. 62, in Figs. 13, 14), comprising:
a fragmentation step of removing a line-shaped region (e.g. 62b) of the insulating coating layer, the line-shaped region separates a removal-planned portion [e.g. portion of 62 being removed to form 62b] and a remain-planned portion of the insulating coating layer [e.g. portions of 62 remaining];
a laser irradiation step of irradiating laser light (e.g. LB), which transmits through the insulating coating layer from a side of an outer surface of the removal-planned portion toward a boundary of the insulating coating layer, to carbonize a boundary portion between the insulating coating layer and the removal-planned portion by generation of heat (e.g. ¶ [0104]); and 
blowing [high pressure] air onto the removal-planned portion to blow off the removal-planned portion (e.g. ¶ [0104]).
Tamagawa does not teach any coil wiring or does not state any turn over of the removal-planned portion of the insulating coating layer.  To modify the method of Tamagawa by adding such features would not be obvious to one of ordinary skill in the art, because such a modification would destroy the invention and/or manufacturing method of Tamagawa.  Tamagawa’s method is to manufacturing a joint connector and not a device that includes coil wiring and not any turn over of a removal-planned portion of an insulating coating layer.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication JP 2017-199724 discloses a step of blowing air to remove a removal-planned portion (7) of an insulating coating layer (see SOLUTION).
b)	Japanese Patent Publication JP 2011-255407 discloses a laser irradiation step of irradiating a laser light, which transmits through an insulating coating layer (1, in Fig. 1C), is used to remove a removal-planned portion (at 20, 21, in Fig. 1C) of the insulating coating layer (see SOLUTION).

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct minor informalities with the claim language, as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896